         Case 1:19-cv-10482-WGY Document 64 Filed 08/19/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 ALLAN CHIOCCA,                                      )
                                                     )
        PLAINTIFF,                                   )
                                                     )
 V.                                                  )
                                                     )
 THE TOWN OF ROCKLAND, DEIRDRE                       )    C.A. No. 1:19-cv-10482-WGY
 HALL, EDWARD KIMBALL, LARRY                         )
 RYAN, MICHAEL MULLEN JR.,                           )
 MICHAEL O’LOUGHLIN, RICHARD                         )
 PENNEY AND KARA NYMAN,                              )
                                                     )
        DEFENDANTS.                                  )

             ASSENTED TO MOTION OF DEFENDANT, DEIRDRE HALL, TO
                   EXTEND TIME TO RESPOND TO COMPLAINT

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the Defendant, Deirdre Hall, hereby moves to extend

the time within which she must file an Answer or otherwise respond to Plaintiff’s Complaint dated

March 14, 2019, by eleven (11) days, up to and including August 30, 2019.

       Good cause exists to grant this Motion. Counsel for Defendant Hall continues to confer

with Plaintiff’s counsel regarding Defendant Hall’s position on a motion to strike. In order to

resolve the dispute, the parties continue to confer regarding the allegations that would be subject

to a motion to strike and the possibility of Plaintiff amending the Complaint. Additional time is

necessary so that the parties can determine if an agreement can be reached or if motion practice is

necessary.

       Additionally, Ellen Zucker, counsel for Defendant was on vacation last week. Therefore,

the additional time is necessary to complete discussions regarding the parties’ position on a motion

to strike and/or review, finalize, and complete drafting the Answer to Plaintiff’s 465 paragraph




                                                 1
         Case 1:19-cv-10482-WGY Document 64 Filed 08/19/19 Page 2 of 3



Complaint. This extension will not further delay this matter. Plaintiff’s counsel assents to the

instant Motion.

       WHEREFORE, the Defendant, Deirdre Hall, requests that this Court grant the instant

Motion and Extend the Time within which she must answer or otherwise respond to Plaintiff’s

Complaint up to and including August 30, 2019.

                                               DEFENDANT,
                                               DEIRDRE HALL

                                               By       /s/ Cindy M. Cieslak
                                                    Cindy M. Cieslak (BBO # 685498)
                                                    Rose Kallor, LLP
                                                    750 Main Street, Suite 1108-3
                                                    Hartford, CT 06103
                                                    (860) 361-7999
                                                    (860) 270-0710 (fax)
                                                    ccieslak@rosekallor.com




                                               2
         Case 1:19-cv-10482-WGY Document 64 Filed 08/19/19 Page 3 of 3



                                      CERTIFICATION

       I hereby certify that a copy of the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants and that a paper copy shall be
served upon those indicated as non-registered participants on August 19, 2019.

       Adam J. Shafran, Esq.
       Jonathon D. Friedmann, Esq.
       Nicholas J. Schneider, Esq.
       Rudolph Friedmann LLP
       92 State Street
       Boston, MA 02109

       John Davis, Esq.
       Jason W. Crotty, Esq.
       Pierce, Davis & Perritano, LLP
       10 Post Office Square
       Suite 1100N
       Boston, MA 02109

       Ellen J. Zucker, Esq.
       Neerja Sharma, Esq.
       Burns & Levinson LLP
       125 High Street
       Boston, MA 02110

       Howard Cooper, Esq.
       Suzanne Elovecky, Esq.
       Todd & Weld LLP
       One Federal Street
       Boston, MA 02110


                                            /s/ Cindy M. Cieslak
                                                    Cindy M. Cieslak




                                               3
